DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-24 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2020 and 01/27/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martenson et al. U.S. Patent No. 6,430,019 (hereinafter “Martenson”).
Regarding claim 13, Martenson teaches a thermal varistor protection device (i.e. transient voltage suppression device 10)(fig.8) comprising: a casing (i.e. housing 20)(fig.1); a varistor (i.e. varistor 12)(fig.8) embedded in the casing (implicit), wherein the varistor comprises a first metallization electrode (i.e. surface 12a)(fig.8), which is only partly covered by an insulating material (i.e. rail 46)(fig.8) of the casing (implicit) to allow an electrically conductive connection (refer to col. 6 lines 46-60); a first terminal wire (i.e. contact element 56)(fig.8) electrically conductively connected to the first metallization electrode of the varistor (implicit)(refer to high-temperature solder 68)(fig.8); and a contact element (i.e. contact element 52)(fig.8) electrically conductively connected to the first metallization electrode of the varistor (refer to solder material 82) in a region where the varistor is not covered by the insulating material (implicit), wherein the contact element is pre-stressed (implicit)(refer col. 6 lines 5-18) to ensure a fast separation of the contact element and the first metallization electrode when the electrically conductive connection between the contact element and the first metallization electrode becomes loose (implicit).
Regarding claim 14, Martenson teaches the thermal varistor protection device according to claim 13, wherein a pre-stress to the contact element is caused by a part of the contact element itself, and wherein one part of the contact element is elastic (implicit)(refer to contact element 52)(fig.8)(refer also to col. 6 lines 5-18).
Regarding claim 15, Martenson teaches the thermal varistor protection device according to claim 14, wherein the casing provides a feature (i.e. mounting boss 72)(fig.8) to hold the contact element in place (implicit) and to build up the pre-stress in an elastic part of the contact element (implicit).
Regarding claim 17, Martenson teaches the thermal varistor protection device according to claim 13, wherein the electrically conductive connection between the first metallization electrode of the varistor and the contact element comprises a low-temperature solder joint (refer to solder material 
Regarding claim 18, Martenson teaches the thermal varistor protection device according to claim 17, wherein the characteristic temperature is a melting temperature of a solder (refer to col. 6 lines 46-60), and wherein the melting temperature is in a range from 100°C to 210°C (refer to col. 6 lines 46-60).
Regarding claim 19, Martenson teaches the thermal varistor protection device according to claim 13, wherein a pre-stress of the contact element pushes the contact element against a wall of the casing away from a region where the varistor is not covered by the insulating material of the casing when the electrically conductive connection to the first metallization electrode of the varistor becomes loose (refer to col. 8 lines 24-36)(refer also to figure 3).
Regarding claim 22, Martenson teaches the thermal varistor protection device according to claim 13, wherein the casing comprises a cavity (refer to col. 7 lines 20-30) which is closed by a cap (i.e. cover portion 24)(fig.1) to protect inner parts against environmental influences (implicit).
Regarding claim 23, Martenson teaches the thermal varistor protection device according to claim 13, wherein the casing has a generally cuboid shape (refer to housing 20)(fig.1).
Regarding claim 24, Martenson teaches the thermal varistor protection device according to claim 13, further comprising a second terminal wire (i.e. contact element 54)(fig.2) electrically conductively connected to a second metallization electrode of the varistor (refer to high temperature conductive material 58)(fig.2).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martenson as applied to claim 15 above, and further in view of Lisciani U.S. Patent No. 2,770,390 (hereinafter “Lisciani”).
Regarding claim 16, Martenson teaches the thermal varistor protection device according to claim 15, however Martenson does not teach wherein the feature to hold the contact element in place and to build up the pre-stress in the contact element comprises rivets. However, Lisciani teaches wherein the feature to hold the contact element in place and to build up the pre-stress in the contact element comprises rivets (refer to col. 3 lines 17-26)(refer also to fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature of Martenson to include the rivets of Lisciani to provide the advantage of using a simple, inexpensive method to secure the contact element to the housing as well as providing a conductive terminal through the housing.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martenson as applied to claim 13 above, and further in view of Wang Chinese Patent Document CN 1738133 A (hereinafter “Wang”).
Regarding claim 20, Martenson teaches the thermal varistor protection device according to claim 13, however Martenson does not teach wherein the first terminal wire has an open loop at an end which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface. However, Wang teaches wherein the first terminal wire has an open loop at an end (refer to heating electrode 51)(fig.1) which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface (refer to page 3 of the translation “Referring to FIG. 1, FIG. 2, and a preferred embodiment shown in FIG. 8, according to the invention, comprising a housing 1, a mounting of the varistor 2 in the shell 1 and one of the varistor 2 is electrically connected on the pin 3 and lower pin 4. the surface of a heating electrode 51 from the one electrode 21 of the varistor 2, one end of the heating electrode 51 of 52 is wound into spiral-shaped welding electrode 21 of the varistor 2, the lower pin 4 is also wound into spiral shape is welded to the other electrode 22 of the varistor 2. the other end extends out of the housing 1 to form connecting pin. the heating electrode 51 and the lower pin 4 and the welding end of the varistor 2 is wound into a spiral to increase the welding surface of the varistor 2, increase the diffusing area and improve electric performance of the varistor 2.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first terminal wire of Martenson to include the open loop at an end of Wang to provide the advantage of increasing the welding surface of the varistor, increasing the diffusing area and improving electric performance of the varistor.
Regarding claim 21, Martenson teaches the thermal varistor protection device according to claim 13, however Martenson does not teach wherein the contact element has an open loop at an end which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface. However, Wang teaches wherein the contact element has an open loop at an end (refer to heating electrode 51)(fig.1) which is electrically conductively connected to the first metallization electrode of the varistor to increase a contact surface (refer to page 3 of the translation “Referring to FIG. 1, FIG. 2, and a preferred embodiment shown in FIG. 8, according to the invention, comprising a housing 1, a mounting of the varistor 2 in the shell 1 and one of the varistor 2 is electrically connected on the pin 3 and lower pin 4. the surface of a heating electrode 51 from the one electrode 21 of the varistor 2, one end of the heating electrode 51 of 52 is wound into spiral-shaped welding electrode 21 of the varistor 2, the lower pin 4 is also wound into spiral shape is welded to the other electrode 22 of the varistor 2. the other end extends out of the housing 1 to form connecting pin. the heating electrode 51 and the lower pin 4 and the welding end of the varistor 2 is wound into a spiral to increase the welding surface of the varistor 2, increase the diffusing area and improve electric performance of the varistor 2.”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact element of Martenson to include the open loop at an end of Wang to provide the advantage of increasing the welding surface of the varistor, increasing the diffusing area and improving electric performance of the varistor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839